Citation Nr: 0940937	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss disability.

2.  Entitlement to an effective date prior to February 28, 
2003 for an award of service connection for tinnitus.

3.  Whether the RO's February 10, 1971 decision, which denied 
entitlement to service connection for hearing loss and 
tinnitus, should be reversed or revised on the grounds of 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1969.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge.

In February 1971, the RO denied the Veteran's claim of 
entitlement to service connection for a questionable high 
frequency hearing loss, claimed as a hearing loss disability 
with tinnitus.  The Veteran was notified of that decision, as 
well as his appellate rights; however, a Notice of 
Disagreement was not received with which to initiate an 
appeal.  Accordingly, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 4005(c); 
38 C.F.R. § 19.153.  In February 2003, the Veteran filed an 
application to reopen that claim.  

In February 2004, the RO confirmed and continued the prior 
denial of entitlement to service connection for hearing loss 
and tinnitus, finding that new and material evidence had not 
been submitted to reopen the claims.  In a February 2005 
rating decision, service connection was granted for tinnitus, 
evaluated as 10 percent disabling, effective February 28, 
2003.  The Veteran disagreed with the denial of service 
connection for hearing loss and the effective date for the 
grant of service connection for tinnitus, and this appeal 
ensued.

In December 2007, the Veteran had a hearing before the 
Veterans Law Judge whose signature appears at the end of this 
decision.

In the Veteran's November 2005 VA Form 9, Appeal to Board of 
Veterans' Appeals, and as discussed at the December 2007 
Board hearing, the issues of CUE in the denials of service 
connection for hearing loss and tinnitus in the February 1971 
rating decision were raised.  In a February 2008 remand, the 
Board found that these claims were inextricably intertwined 
with the service connection and earlier effective date claims 
on appeal and directed the RO/AMC to consider whether the 
February 1971 rating action had been clearly and unmistakably 
erroneous.  

In a March 2008 rating decision, the AMC found no CUE in the 
February 1971 rating decision's denial of service connection 
for hearing loss and tinnitus.  The Veteran was notified of 
the denial by letter dated May 1, 2008.  Received from the 
Veteran on May 5, 2009, was a written statement in which he 
expressed his disagreement with the failures to find CUE in 
the February 1971 rating decision and his intent to appeal.  
Despite notations written thereon, presumably by personnel at 
the AMC that the notice of disagreement was not timely, the 
Board finds, as explained in detail below, that the statement 
received May 5, 2009 is timely and initiates appellate 
review.  Because the filing of a notice of disagreement 
initiates appellate review, the denial of the claims of CUE 
in the February 1971 rating decision must be remanded for the 
issuance of a statement of the case. See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  

Further, the issues on appeal of entitlement to an earlier 
effective date for entitlement to service connection for 
tinnitus and whether new and material evidence has been 
received to reopen the claim of service connection for 
bilateral hearing loss are inextricably intertwined with the 
CUE issues and further action must await the issuance of a 
statement of the case.  Both claims already perfected on 
appeal are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.




REMAND

As noted above, in its March 2008 rating action, the AMC 
found no CUE in the RO's February 1971 denials of entitlement 
to service connection for hearing loss and tinnitus.  In a 
letter, dated May 1, 2008, the Veteran was notified of that 
decision, as well as his appellate rights.  On May 5, 2009, 
VA received the Veteran's notice of disagreement with that 
decision.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.300 (2009).

Generally, a claimant, or his or her representative, must 
file a Notice of Disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  The 
date of mailing the letter of notification of the 
determination is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.300 (2009).

Although the Veteran's notice of disagreement with respect to 
his claims of CUE was received more than one calendar year 
after he was notified of the RO's March 2008 decision, it was 
received within the requisite time frame.  

When VA rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date is presumed to 
be five days prior to the date VA receives the document.  
38 C.F.R. § 20.305(a) (2009).  

In this case, the postmark of the notice of disagreement is 
unavailable.  Therefore, the postmark date is presumed to be 
five days prior to the date VA received the document.  
Because the Veteran was notified of the RO's March 2008 
decision on May 1, 2008 and because the Veteran's notice of 
disagreement was received on May 5, 2009, it is presumed to 
have been timely filed.  

Since the Veteran submitted a timely notice of disagreement 
regarding his claims of CUE, the RO is required to issue him 
a Statement of the Case (SOC) on the matters.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is 
REMANDED for the following action: 

Issue the Veteran and his representative 
a Statement of the Case concerning the 
claims of whether the RO's February 10, 
1971 decision, which denied entitlement 
to service connection for hearing loss 
and tinnitus, should be reversed or 
revised on the grounds of CUE, as denied 
in the March 17, 2008 rating decision.  
If, and only if, the Veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue(s) 
should the(se) claim(s) be returned to 
the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202 
(2002). 

The issues already perfected on appeal 
will be held in abeyance, pending the 
foregoing development.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


